DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the invention of group XI comprising claims 14, 17-19 and 24-25 directed to methods for modulating binding or functional interaction between an NRP2 polypeptide and an NRP2 ligand in the reply filed on 09/29/2021 is acknowledged. Claims directed to other the recited method are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. 
Claims 14, 17-19 and 24-29 directed to methods for modulating binding or functional interaction between an NRP2 polypeptide and an NRP2 ligand are present for examination.

 Priority
	Acknowledgement is made for this application which claims the benefit of U.S. Provisional Application No. 62/800,035 filed on 01/02/19, 62/703,757 filed on 07/26/2018, 62/849,440 filed on 05/17/2019 and 62/776,208 filed on 06/12/2018 respectively. 

Information Disclosure Statement
The information disclosure statement filed on 12/17/2019 and 09/29/2021 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 17-19 and 24-29 directed to methods for modulating binding or functional interaction between an NRP2 polypeptide and an NRP2 ligand are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14, 17-19, 24-29 encompass a method of modulating binding or functional interaction between a neutrophilin-2 (NRP2) polypeptide and an NRP2 ligand in a subject with a neuropilin-2 (NRP2) associated disease or condition thus any disease (claims 14, 17-19, 24) where the method comprises administering to the subject in need thereof a therapeutic composition comprising a histidyl-tRNA synthetase (HRS) polypeptide with undefined structure.
The claims are so broad as to encompass the use of any histidyl-tRNA synthetase (HRS) polypeptide with any structure where a deletion, addition, substitution at any position of the histidyl-tRNA synthetase can have while retaining activity. Furthermore, the claims are so broad 
The specification teaches limited examples where various portion of an HRS of SEQ ID NO: 156 (Fc-HRS(2-60), SEQ ID NO: 7 (HRS(1-506) or SEQ ID NO: 8 (HRS(2-506) and variants that lack residues 507-509 of SEQ ID NO: 1 according to last paragraph of page 13 to page 14. However, the specification does not teach a method of modulating or functional interaction between any NRP2 polypeptide with any structure and any NRP2 ligand by administering a composition comprising any HRS polypeptide with any structure where the subject has a neutrophiline-2 (NRP2) associated disease or condition. 
Furthermore, the recitation "neutrophiline-2 associated disease or condition" is not clearly defined thus is extremely broad and unpredictable thus would require undue experimentation. Moreover, claim 14 encompasses the recitation "NRP2 ligand" without a correlation to a structure of the ligand. 
 "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

	Claims 17-19 are drawn to a method of modulating binding or functional interaction between an NRP2 polypeptide with any structure and an NRP2 ligand with any structure including any of VEGF-C, VEGF-D, VEGF-A145, VEGFA165, PIGF-2, Semaphorin 3B, 3C, 
	However, the specification does not teach the structure of the NRP-2 that can interact with any of the NRP-2 ligands or with HRS with any structure to modulate the NR-2 polypeptide.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 

In the instant case Applicants have not shown possession of the claimed invention by describing the structure of the HRS polypeptide that retains the desired activity of modulating interaction between an NRS-2 polypeptide and any specific ligands described with a structure function correlation. Furthermore, the claims encompass "a neuropilin-2 (NRP2) associated disease or condition". However one of skill cannot envision all the diseases conditions associated 
	As such the claims are broad and do not specify the genus of variant of HRS polypeptide that modulate binding or functional interaction between any NRP-2 and any NRP-2 ligand to treat any condition including cancer. 
One skilled in the art would not recognize that applicants had possession of the genus of claimed polypeptides as broadly encompassed in the instant claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14, 17-19 and 24 encompass a method for modulating binding or functional interaction between an NRP2 polypeptide and an NRP2 ligand in a subject in need thereof, wherein the method comprises administering to the subject in need thereof a therapeutic 
	The term "a neuropilin-2 (NRP2) associated disease or condition" is vague as it does not specify the specific disease or condition or how administering HRS can modulate interaction between a neuropilin-2 (NRP2) and a neutroplin-2 ligand such that any disease or condition associated with neuropilin-2 (NRP2) can be treated.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 17-19, 24-29 are rejected under 35 U.S.C. 103 as being obvious over US 20190309076 claiming priority from US provisional application US 62/653823 filed on April 06/ 2018. 
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Claims 14, 17-19, 24-29 are drawn to a method of modulating binding or functional interaction between a neutrophilin-2 (NRP2) polypeptide and an NRP2 ligand in a subject with a neuropilin-2 (NRP2) associated disease or condition thus any disease including cancer where the method comprises administering to the subject in need thereof a therapeutic composition comprising a histidyl-tRNA synthetase (HRS) polypeptide with any structure. 
	Claim 17-19 state that the NRP2 ligand is selected from VEGF-C, VEGF-D, VEGF-A145, VEGFA165, PIGF-2, Semaphorin 3B, 3C, 3D and 3F, 3G, heparin, an integrin, and TGF-beta, PIGF-2.
	Paragraph [0003] of US 20190309076 relates to antibodies and antigen-binding fragments thereof that specifically bind to human neuropilin-2 (NRP2) polypeptides, including those that modulate binding interactions between human NRP2 and at least one NRP2 ligand, for human histidyl-tRNA synthetase (HRS), and which thereby modulate subsequent NRP2-mediated downstream signaling events, including related therapeutic compositions and methods for modulating NRP2 activity and treating diseases such as NRP2-associated diseases. 	US 20190309076 teaches human histidyl-tRNA synthetase (HRS) as an example of a an antigen binding fragment that binds NRP-2 and modulate binding interactions between human NRP2 and at least one NRP2 ligand. Therefore, the invention of claim 14 in the instant application is obvious over US 20190309076. 
	Furthermore, US 20190309076 on paragraph [0040] and [0041] teaches that in some embodiments, the at least one NRP2 ligand is selected from one or more of a VEGF selected from one or more of VEGF-A145, VEGF-A165, VEGF-C, VEGF-D and PIGF-2; [0042] a VEGF receptor (VEGFR) selected from VEGFR2 and VEGFR3; [0043] a semaphorin selected from one or more of SEMA-3B, SEMA-3C, SEMA-3D SEMA-3F, and SEMA-3G; thus being obvious over claims 17-19.
Claims 24 is drawn to a method wherein the subject has, and/or is selected for treatment based on having, increased extracellular fluid levels of a soluble NRP2 polypeptide, increased extracellular fluid levels of NRP2:NRP2 ligand complexes, increased extracellular fluid levels of HRS:NRP2 complexes, and/or a single nucleotide polymorphism (SNP) in an NRP2 polypeptide or an NRP2 encoding polynucleotide from the subject.
	However, paragraph [0170] of US 20190309076 teaches that in some embodiments, the subject has, and/or is selected for treatment based on having, increased circulating or serum levels of at least one NRP2 ligand (for example, an NRP2 ligand from Table N2 or Table N3 and/or an HRS polypeptide from Table H1), either bound or free, relative to the levels of a prima facie obvious.
	Claim 25 is drawn to a method of claim 24, wherein the disease is a cancer, optionally wherein the cancer expresses or overexpresses NRP2, optionally wherein the cancer displays NRP2-dependent growth, NRP2-dependent adhesion, NRP2-dependent migration, NRP2-dependent chemoresistance, and/or NRP2-dependent invasion.
	However US 20190309076 in [0171] states in some embodiments, the subject has, and/or is selected for treatment based on having, a disease associated with increased levels or expression of at least one NRP2 ligand (for example, an NRP2 ligand from Table N2 or Table N3 and/or an HRS polypeptide from Table H1) and/or a coding mRNA thereof relative to a healthy control or matched control standard or population of subject(s), optionally a cancer which has increased levels or expression of the at least one NRP2 ligand and/or a coding mRNA thereof relative to a non-cancerous control cell or tissue, optionally relative to a non-cancerous cell or tissue of the same type as the cancer, optionally wherein the HRS polypeptide is a 
splice variant. Therefore rendering the invention of claims 25 and 26 to be obvious.
	Furthermore paragraph [0175] and [0176] of US 2019039076 teach that in some embodiments, the subject has, and/or is selected for treatment based on having, increased circulating levels of HRS:NRP2 complexes relative to a healthy or matched control standard or population of subject(s). Paragraph [0176] states that in some embodiments, the healthy control or matched control standard or population of subject(s) comprises average ranges for age-matched samples of cancerous or non-cancerous cells or tissue of the same type as the cancer, which comprise specific characteristics such as drug resistance, metastatic potential, aggressiveness, genetic signature (e.g., p53 mutations, PTEN deletion, IGFR expression), NRP2-associated disease or condition.  In some embodiments, the NRP2-associated disease or condition is selected from one or more of cancer and diseases and pathways associated with cancer…or diseases associated with inappropriate autophagy, phagocytosis, and efferocytosis; diseases associated with inappropriate migratory cell movement; diseases associated with neuronal diseases, peripheral nervous system remodeling, and pain perception; and diseases associated with bone development and bone remodeling. Thus, rendering the invention of claim 29 to be prima facie obvious.

Conclusion: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	February 9, 2022